                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO



BRYCE FRANKLIN,

       Plaintiff,

v.                                                                     No. 19-cv-899 KWR-SMV

AMANDA ANAYA, KARL DOUGLAS,
THE GEO GROUP, and
NEW MEXICO DEPARTMENT OF CORRECTIONS,

       Defendants.


         ORDER STAYING ALL OBLIGATIONS PENDING INITIAL REVIEW

       THIS MATTER is before the Court on Plaintiff’s Certificate of Service of his first set of

discovery requests, filed on February 10, 2020. [Doc. 5]. Plaintiff is an inmate at the Guadalupe

County Correctional Facility.      He proceeds pro se.       He alleges Defendants violated his

constitutional rights under 42 U.S.C. § 1983. [Doc. 1-1] at 2. Plaintiff originally filed this action

in state court, but Defendant GEO Group removed the Complaint to this Court on September 26,

2019. [Doc. 1]. The Complaint names various government actors, including corrections officers

Anaya and Douglas and the New Mexico Department of Corrections.

       Pursuant to 28 U.S.C. § 1915A, the Court must screen all civil complaints where, as here,

“a prisoner seeks redress from a governmental entity or officer or employee of a governmental

entity.” Sua sponte dismissal is required where the complaint fails to state a cognizable claim or

seeks monetary relief from a defendant who is immune. 28 U.S.C. § 1915A(b). Section 1997(e)

of Title 42 further provides that a defendant may decline to reply to any action brought by a
prisoner until the Court orders a response. 42 U.S.C. § 1997e(g)(1)–(2) (2018). Prisoner petitions

are similarly excluded from pre-trial case management procedures, including discovery

obligations,    under     the    Court’s    local       rules.     See    D.N.M.LR-Civ.        16.3(d);

D.N.M.LR-Civ. 26.3(a)(1).

       Based on these authorities, Plaintiff cannot conduct mandatory discovery under the rules

of procedure at this time. The Court will excuse the parties from further action until after the initial

review is complete. This includes conducting discovery, responding to discovery requests, and

responding to any motions by the opposing party. Once the initial review process is complete, the

Court will enter a separate order granting leave to amend, dismissing the case, or setting an answer

deadline.

       IT IS ORDERED that until further Order by the Court, the parties are excused from all

further action in this case, including conducting discovery, responding to discovery requests, and

responding to any motions by the opposing party.

       IT IS SO ORDERED.



                                                ____________________________________
                                                STEPHAN M. VIDMAR
                                                United States Magistrate Judge




                                                    2
